Citation Nr: 0426153	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-04 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARINGS ON APPEAL

The veteran and her son


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 23, 1963, to 
August 12, 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The veteran does not currently have a representative.  The 
record reflects that AMVETS represented her on this claim 
until filing a withdrawal of representation in August 2003.  
Moreover, the veteran presented a February 2004 memorandum 
from Disabled American Veterans, advising that no service 
organization will be able to represent the veteran now, 
regarding this claim, because of AMVETS' prior involvement.  
Finally, at her February 2002 hearing, the veteran was 
advised that she could retain an attorney for her claim at 
any time; the record reveals that she did not elect to do so.  
Despite the above, the record also reflects that throughout 
the history of this claim, the veteran has received 
assistance from the office of one of her state's United 
States Senators, which has been able to provide relevant 
information and evidence to further her claim.

The veteran has also had multiple opportunities to testify on 
her claim, and she did so at three local hearings held at the 
RO.  On her May 2001 VA Form 9 substantive appeal form, the 
veteran requested an in-person hearing before the Board, to 
be held in Washington, D.C.  A September 2003 report of 
contact form, in addition to other prior written statements 
of record, reveals that the veteran no longer wanted this 
hearing.  The record reflects that she subsequently elected 
not to attend her scheduled hearing in August 2004.  The 
Board therefore considers her request for this hearing to be 
withdrawn.  38 C.F.R. § 20.702(d) (2003).


FINDING OF FACT

The veteran has PTSD related to a confirmed event that 
occurred during her period of active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304(f), 
4.125(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  Insofar 
as the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VCAA and its implementing 
regulations at this time.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD specifically requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (requiring that the diagnosis conform to 
the requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence available for review includes the following:  
the veteran's service medical and personnel records; service 
records pertaining to other veterans involved in an in-
service motor vehicle accident pertinent to the pending 
claim; Social Security Administration records (including VA 
and private medical reports already of record), dated from 
approximately June 1996 to March 1998; private medical 
records from A. Kafi, M.D., dated from December 1997 to March 
1998; private medical reports from Sinai Hospital of Detroit 
and T. Hazan, M.D., dated from June 1978 to February 2001; VA 
treatment records dated from approximately March 1995 to 
January 2004; a March 2003 VA examination report, with an 
April 2003 addendum report; a July 2003 VA medical opinion; 
the transcripts of testimony provided by the veteran, dated 
in July 2000, February 2002, and February 2004; and numerous 
written statements and argument provided by the veteran and 
other individuals in support of her claim.  

In reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the available evidence of record.  After a thorough review 
of all of the pertinent evidence, interpreted in the light 
most favorable to the veteran, the Board finds that her claim 
for entitlement to service connection for PTSD should 
prevail.

The issue of concern for this case is whether there is 
sufficient evidence of a stressor, as related to diagnosed 
PTSD.

The record reflects that the veteran served stateside as a 
clerk typist in the Army Women's Air Corps from October 1963 
to August 1964, at which time she was discharged because of a 
pregnancy.  Her service medical records do not reflect 
complaints, symptoms, diagnosis, or treatment of a mental 
disorder.  The service records do, however, contain entries 
regarding a July 1964 motor vehicle accident.  The veteran 
has identified this accident as the source of her current 
PTSD.  

At the time of her claim for service connection in October 
1998, the veteran related that in July 1964, she was 
traveling with three other servicewomen in a motor vehicle 
owned by one of these women.  She reported that a single-
vehicle accident occurred, where she was injured, but the 
other three women were killed.  Later information of record 
reflects the veteran's statements that only the driver died 
at the time of the accident.  VA has confirmed, through 
service department records, that although all four women were 
injured in this accident, no one died as a result of such 
accident.

Although the veteran originally related her PTSD to the 
deaths of the other women in the July 1964 accident, and then 
later just to the death of the driver, she has since revised 
her identified stressor (in several written statements and in 
testimony now of record) to include the fact of the motor 
vehicle accident itself.

The veteran testified that she first sought psychiatric 
treatment in 1965, after the death of her infant daughter 
(with whom she was pregnant at the time of the motor vehicle 
accident).  She states that she sought this treatment in part 
because of the death of her daughter, but also because of the 
aftereffects of the July 1964 accident.  She has, throughout 
this appeal, included assertions that her daughter's problems 
were due to the in-service accident.  The veteran relates 
that these early treatment records are not available now.

The veteran's Social Security Administration records, dated 
from approximately June 1996 to March 1998, reflect that she 
was first awarded disability benefits in December 1997, 
primarily because of obesity, with secondary issues of 
osteoarthrosis and allied disorders.  These records include 
February 1998 and March 1998 psychiatric assessments that 
diagnose depression related to her physical health/obesity, 
but do not review or analyze her service history (and its 
possible effect on her mental health).

Records from A. Kafi, M.D., a Board-certified psychiatrist, 
dated from December 1997 to March 1998 list a diagnosis of 
major depression.  (Dr. Kafi also prepared the aforementioned 
March 1998 report for the Social Security Administration.)

The record includes VA treatment records dated from 
approximately March 1995 to January 2004.  The earlier 
records, when addressing the veteran's mental health, mainly 
refer to depression.  The later records (especially in 2003 
and 2004) record the veteran's PTSD diagnosis and note that 
it is related to the veteran's in-service motor vehicle 
accident.  These records do not, however, discuss the basis 
for the etiology of the veteran's mental disorder(s).  

There are some early psychiatric treatment reports of record, 
authored by J. Hazan, M.D., and dated from June 1978 to March 
1979.  These reports include assessments of emotional illness 
and depression, as well as the suggestion of a 
characterological disorder (because of a history of the 
veteran's "acting out" since childhood).  After a new 
psychiatric assessment in January 2001, Dr. Hazan provided an 
updated report in support of the veteran's claim, wherein he 
relates currently diagnosed PTSD to her motor vehicle 
accident in service.  

In the January 2001 report, Dr. Hazan stated that he 
initially treated the veteran in 1978 to 1979, when he 
assessed a depressive disorder related to the loss of her 
infant daughter.  He noted that for the current evaluation, 
the veteran reported with numerous documents related to her 
claim, and stated that she was trying to convince VA that she 
suffered from a service-connected disability, specifically 
PTSD as related to an in-service motor vehicle accident.  Dr. 
Hazan noted that he reviewed these documents, including 
records pertaining to the accident.  He also observed that VA 
was inclined to deny the claim, because of other medical 
evidence of record that demonstrated that the veteran only 
suffered from depression (including his earlier reports from 
1978 and 1979), and because there was no recorded medical 
diagnosis of PTSD.    

In his January 2001 report, Dr. Hazan recorded the veteran's 
description of the accident, including her report that the 
other three passengers were either seriously injured or 
killed.  After clinical evaluation, he diagnosed chronic PTSD 
(as related to emotional trauma and memories from the in-
service accident); moderate major depressive disorder; 
prolonged grief reaction because of the veteran's loss of her 
six-month-old infant daughter; rule out bipolar disorder with 
depression; and, rule out mood disorder with depression 
secondary to multiple medical problems.  Dr. Hazan stated 
that the veteran has had no other experience that could have 
caused the trauma she experienced from the in-service 
accident.  He did observe that the veteran had been 
overwhelmed and shamed with embarrassment at having to leave 
the service because of her pregnancy out of wedlock, and 
upset at later having given birth to a malformed child who 
died in infancy.

The RO then determined that a VA psychiatric examination, 
with review of the entire record, was necessary in order to 
appropriately handle the claim.  In a March 2003 examination 
request, the RO advised the VA examiner of Dr. Hazan's 
January 2001 findings of multiple mental disorders, and his 
notation of intrusive memories related to the death of the 
driver of the vehicle involved in the July 1964 accident.  
The RO advised the examiner that the driver did not die, and 
described the injuries she sustained (including an open 
fracture of her left humerus, arm lacerations, a hand wound 
with exposure of the joints, and lacerations of the left 
anticubital fossa and left thenar area).  The RO stated that 
the veteran suffered bruises and abrasions, and that the 
other two passengers were also treated and released.  The RO 
advised the examiner that because no one was killed in this 
accident, as the veteran claimed, the RO needed a complete 
and careful analysis of the claim, and an answer to the 
question of whether the veteran has PTSD that could be 
attributed to her in-service automobile accident.

The veteran underwent the aforementioned VA psychiatric 
examination later in March 2003.  The examiner reported that 
he had reviewed the claims file, and recorded a history from 
the veteran, including her description of the death of the 
driver at the time of the accident.  The veteran stated that 
she continues to have dreams/nightmares of this accident (as 
well as resulting chronic sleep difficulties), and an 
intensification of symptoms when she encounters things that 
resemble the incident, such as certain smells or viewing the 
scars on her wrist.  After evaluation, the examiner opined 
that diagnostically, the veteran's clinical presentation 
almost clearly resembles an anxiety-based disorder such as 
PTSD.  He assessed both chronic non-combat-related PTSD and a 
depressive disorder (not otherwise specified).

After receipt of the March 2003 examiner's report, the RO 
returned the matter to the examiner for an addendum report. 
In a late March 2003 memorandum, the RO advised the examiner 
of the legal requirements to service-connect a claim for 
PTSD, and then reiterated the information that it previously 
provided to the examiner, reinforcing that there were no 
deaths stemming from the July 1964 automobile accident, and 
again requesting that the examiner opine as to whether the 
veteran had PTSD that was (otherwise) attributable to this 
accident.

In response, the examiner provided his addendum report in 
April 2003.  He stated that in his opinion, the veteran's 
PTSD is linked to her service because she experienced an 
event that involved threatened injury or death, her response 
to the event involved intense fear and apprehension, she 
continues to have dreams and intrusive memories about the 
accident (with an intensification of symptoms when she thinks 
about being in a vehicle), and she has sleep difficulties, 
heightened arousal, and a pronounced mistrust of others.  
Thereafter, the examiner added that the issue of the driver 
who was ostensibly killed in the accident could not be 
confirmed by him, and suggested that the RO further 
investigate the matter for clarification.  

Then, the RO prepared an April 2003 memorandum, with a 
request for full review of the record by a Board-certified 
psychiatrist.  In this document, the RO noted that VA and 
private medical reports revealed an assessment of and 
treatment for major depression in the veteran, which had been 
related to obesity.  The RO also listed the multiple 
diagnoses (including PTSD) recorded by Dr. Hazan in January 
2001, and stated that Dr. Hazan had recorded the veteran's 
report of the driver dying in the accident, an event that did 
not occur.  The RO then reported that the diagnosis provided 
by the March 2003 VA examiner was based upon this same 
assertion, and that the examiner had stated that the report 
of the driver's death should be further investigated for 
clarification.  The RO also stated that the veteran was not 
currently being treated for PTSD, only for depression.  (The 
Board observes that the veteran's VA treatment records dated 
from December 2001 to January 2004 include notations of 
counseling for assessed PTSD.)  The RO then requested that 
this second VA examiner address whether the veteran has PTSD 
as related to her in-service automobile accident.

In July 2003, a VA Board-certified psychiatrist supplied a 
medical opinion based upon his review of the record.  This 
examiner noted the past diagnoses of record, as well as the 
findings of the VA examiner in March 2003 and April 2003.  
The examiner also reviewed the extent of injuries sustained 
by the four women in the July 1964 automobile accident.  This 
examiner then stated that because the driver in this 
automobile accident did not die, the veteran could not have 
PTSD as related to her death.  (Importantly, the examiner did 
not otherwise opine as to whether the veteran could have PTSD 
as related to this motor vehicle accident.)  This examiner 
noted that certain other diagnoses provided by Dr. Hazan as 
"rule out" diagnoses did not actually indicate that she 
currently had those disorders.  Finally, this examiner noted 
that the veteran had a history of a depressive disorder that 
appears to have an effect on her ability to function, but did 
not indicate the etiology of such.    

The Board finds that, after review and consideration of the 
above, there is a sufficient and current diagnosis of PTSD, 
related by competent medical evidence to an in-service event, 
the July 1964 motor vehicle accident.  

There are three doctors who rendered an opinion on this 
matter based upon some review of the record.  Dr. Hazan, in 
January 2001, reported that he reviewed multiple documents, 
although the extent of his review of the record is unclear.  
Nevertheless, he diagnosed PTSD, and stated that the veteran 
had experienced no other traumatic event that could have 
caused it besides the automobile accident.  The probative 
value of his opinion is diminished because it is in part 
based upon the veteran's report of serious injury or death 
resulting from this accident.  

The March 2003 VA examiner did review the entire record.  
Although he also recorded an inaccurate history from the 
veteran as to the circumstances surrounding the July 1964 
automobile accident, the Board observes that the RO 
specifically provided the accurate circumstances, including 
the extent of injury to all four passengers, in two March 
2003 memoranda provided to the examiner.  The examiner 
considered such correct history in arriving at his opinion.  
When asked for an addendum opinion, in April 2003, the 
examiner specifically related his PTSD diagnosis to the 
veteran's motor vehicle accident in service, based upon, 
among other factors, an experience that involved threatened 
injury or death.  The examiner specifically acknowledged the 
concerns as to the veteran's account of the accident in 
providing this addendum opinion.  The Board does not accept 
that the examiner's comment on this report, separated out 
from his nexus opinion, that he could not confirm that the 
driver died (thus requiring clarification), negates or 
otherwise discounts his opinion.  It is apparent that he was 
responding to the RO's prior communications to him that the 
driver did not die, and simple logic dictates that the 
examiner would not have continued his diagnosis of PTSD if he 
believed that confirmation of the death was necessary in 
order to do so.

The Board acknowledges the negative opinion offered by a VA 
physician in July 2003.  That physician did not, however, 
examine the veteran, but instead provided an opinion based on 
a review of the record.  The physician limited his etiologic 
opinion to stating that because the driver in the accident 
did not die, the veteran could not have PTSD as related to 
her death.  The physician did not otherwise address the RO's 
question of whether current PTSD could be related to the 
veteran's participation in the automobile accident, a 
confirmed event, and did not, in fact, rule out a diagnosis 
of PTSD.

The Board observes that what is apparent from the entire 
record is that the veteran has experienced serious mental 
health issues beginning in the years shortly after her 
discharge, and that she continues to experience them today.  
Moreover, the record clearly confirms that the veteran was 
involved in an in-service automobile accident that physically 
injured all four passengers, to the extent of requiring 
treatment at a hospital.  The record also reflects that the 
veteran did find out she was pregnant at the time of the 
accident in question.  

The Board recognizes that the veteran's assertion that the 
driver died as a result of the July 1964 automobile accident 
is inconsistent with the official post-accident records.  The 
Board may not, however, question the importance of the 
accident itself as remembered by the veteran- that is left to 
the province of the medical profession.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  One medical 
professional of record (the March 2003 VA examiner), when 
informed of this inconsistency (twice by the RO, in addition 
to his review of the record), continued his PTSD diagnosis as 
related to the accident itself, despite the veteran's 
misunderstanding or misremembering of its impact on the other 
passengers.  

The Board finds that Dr. Hazan's January 2001 favorable 
diagnosis and opinion is credible, but perhaps less competent 
than others of record because of the lack of clarity as to 
his review and understanding of the entire circumstances of 
this case.  The Board further holds, however, that the March 
2003 VA examiner's favorable opinion, supplemented by his 
April 2003 addendum statement, is competent and credible, 
notably based upon a review of the entire record, with 
receipt of specific RO notice as to the accurate 
circumstances of this case.  Finally, the Board affords less 
weight to the opinion of the July 2003 physician, who 
provided a negative medical opinion as to whether the death 
of the driver caused the veteran's PTSD, but did not 
otherwise address (or contradict) the March 2003 VA 
examiner's diagnosis of PTSD as related to the automobile 
accident itself.  Accordingly, the Board finds that the most 
relevant medical evidence of record does not preponderate 
against the claim, and that the March 2003 VA examiner's 
opinion (with the April 2003 addendum) is sufficient to grant 
it.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
but rather is in a state of relative equipoise, and in 
recognition of the aforementioned guiding principles and with 
application of the benefit of the doubt rule, the Board finds 
that the claim should prevail.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



